Citation Nr: 0922066	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disability, and if so, whether the reopened claim should be 
granted.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.  According to his Form DD 214, he served in Vietnam 
from November 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that determined new and material evidence had not 
been received to reopen a claim for service connection for 
asbestosis now claimed as a lung condition due to asbestos.  
The Veteran and his spouse presented testimony at a personal 
video conference hearing in February 2006 before the 
undersigned Veterans Law Judge.  

The Board remanded the claim in January 2007 for notice to be 
provided to the Veteran.  The issue of entitlement to service 
connection for a lung condition due to asbestos exposure is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.

At the video conference hearing in February 2006, the Veteran 
raised a claim for service connection for diabetic 
retinopathy secondary to his service-connected diabetes 
mellitus.  Also, in a letter received in April 2009, the 
Veteran appears to have raised a claim for an increased 
rating for his service connected erectile dysfunction and 
bilateral knee disabilities.  Those claims are referred to 
the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  Entitlement to service connection for asbestosis was 
denied by the RO in an April 2002 rating decision.  The 
Veteran did not perfect an appeal to that decision and it 
became final.  

2.  Evidence received since the April 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for asbestosis, is not 
cumulative and redundant, and in connection with the evidence 
previously of record raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for asbestosis has been received, and 
the claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a lung condition due 
to asbestos exposure in service claimed as asbestosis.  
Service connection for asbestosis was previously denied in an 
April 2002 rating decision.  The Veteran did not perfect an 
appeal to that decision and it became final.  38 U.S.C.A. § 
7105(c).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence considered at the time of the April 2002 rating 
decision included service medical records, VA treatment 
records from August 2000 to December 2001, lay statements, 
and medical records from Family Medicine Associates from 
November 1999 to September 2000.  Service medical records 
were negative for complaints, findings, or diagnosis of 
asbestosis.  Records from Family Medicine Associates show a 
history of asbestosis and a diagnosis of asbestosis.  VA 
outpatient treatment records do not show a diagnosis of 
asbestosis.  In September 2001 the Veteran complained of 
shortness of breath on exertion and attributed it to exposure 
to asbestos and Agent Orange.  Lay statements noted that the 
Veteran had not smoked during high school years, but was 
smoking upon his return from basic training.

The RO found that the Veteran's service medical records were 
silent for exposure to asbestos, and complaints of, treatment 
for, or diagnosis of asbestosis in service.  The Veteran had 
not provided requested information and evidence regarding 
exposure to asbestos and his work history.  In the absence of 
evidence of exposure to asbestos in service, the RO denied 
service connection for asbestosis.  

The Veteran disagreed and additional evidence received 
included medical records from Family Medicine Associates from 
1994 to September 2000 that show treatment for bronchitis and 
asthma.  The RO considered the evidence and continued the 
denial in a statement of the case issued in March 2003.  The 
Veteran did not timely perfect an appeal.  

Evidence received since the April 2002 rating decision 
includes statements from the Veteran; a June 2003 
consultation report from Dr. J.S. stating the Veteran has 
lung disease from asbestos exposure; a report of an initial 
consultation with Dr. N.K. for shortness of breath in May 
2003 at which he gave a medical history of finding out about 
his lung condition related to asbestos exposure approximately 
in 2000 and the impression was obstructive and restrictive 
lung disease; a September 2003 medical statement from Dr. 
N.K. stating the Veteran was under treatment for lung disease 
that included asbestosis; VA treatment records from August 
2000 to December 2003; a lay statement from the Veteran's 
wife; VA treatment records from January 2004 to December 
2005; testimony by the Veteran and his wife at a video 
conference hearing in February 2006; a private chest x-ray in 
October 2008 after cardiac surgery; and private emergency 
room records in November 2002.  In addition, the Veteran 
submitted an asbestos exposure questionnaire and an 
authorization for release of private medical records.   

The Veteran claimed exposure to asbestos in the buildings 
where he attended Quartermaster School in Fort Lee, Virginia.  
He also claimed that in Vietnam he handled clothes of other 
veterans who had been exposed to asbestos.  The Veteran also 
claimed that in service he unloaded planes with "orange and 
blue bands" and fumes from that also irritated him.  In 
addition, he worked with both red and white phosphorous and 
worked in the laundry.  He claims that he had problems with 
his lungs before being employed by the railroad.  The Veteran 
testified that the clothes he washed in service had asbestos 
in them and that he was sprayed with Agent Orange.  Also, he 
claimed that when he was stationed in Bao Loc, everything 
came in on a plane which he helped to unload and to which he 
was exposed.  

The Board has reviewed the evidence submitted subsequent to 
the April 2002 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).  The evidence received into the record 
since the April 2002 includes an Asbestos Exposure 
Questionnaire completed by the Veteran wherein he states that 
he worked around pipes containing asbestos in Vietnam.  In 
addition, private medical evidence indicates that the Veteran 
has lung disease due to asbestos exposure and a diagnosis of 
asbestosis.  In the Board's opinion, that evidence, presumed 
credible for this purpose, when viewed with that previously 
of record, is new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a) (2008).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.  

Accordingly, the claim for entitlement to service connection 
for asbestosis due to asbestos exposure in service is 
reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent 
only, the claim is allowed.  The issue of entitlement to 
service connection for asbestosis due to asbestos exposure in 
service will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lung disability is 
reopened.  The appeal is granted to that extent only.


REMAND

The claim for service connection for a lung disability due to 
asbestos exposure claimed as asbestosis is reopened.  
However, further development is needed.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.

The Veteran contends that as he was a combat veteran, his 
statements regarding exposure to asbestos are sufficient to 
establish exposure to asbestos under 38 C.F.R. § 1154(b).  
The Veteran has also stated that his lung condition claimed 
as asbestosis was due to exposure to herbicides in Vietnam.  
The Board notes that a rating decision in May 1994 denied 
service connection for asthmatic bronchitis with a spot on 
the lung as a result of herbicide exposure.  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to certain herbicide agents.  
According to the veteran's DD Form 214, he served in Vietnam 
from November 1969 to November 1970, which is during the 
Vietnam era.  In the case of such a veteran, service 
connection for listed diseases will be presumed if they are 
manifest to a compensable degree within specified periods.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  The presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  
Further, the Secretary of Veterans Affairs has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a list of specified conditions and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notices, 68 Fed. Reg. 27,630-41 (2003); 64 
Fed. Reg. 59,232- 243 (1999); 61 Fed. Reg. 57,586-589 (1996).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); McCartt v. 
West, 12 Vet. App. 164 (1999).

VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining 
all potential claims raised by the evidence and applying all 
relevant laws and regulations.  Moody v. Principi, 360 F.3d 
1306 (Fed. Cir. 2004).  There is also a duty to address all 
theories of entitlement raised by the appellant or the 
evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  Thus, a VA examination is needed addressing the 
etiology of current respiratory disease as related to 
exposure to herbicides in service.

In April 2009, the Veteran submitted an authorization form to 
secure private medical records from the Jefferson Regional 
Medical Center for treatment of a lung disability.  Although 
the file contains medical records from Jefferson Regional 
Medical Center, it appears that the most recent date is in 
2002.  As the Veteran has indicated additional medical 
records are available from Jefferson Regional Medical Center, 
those records should be obtained.  38 C.F.R. § 3.159(c).  

In addition, at a hearing in December 1998 the Veteran 
testified that he received benefits from Social Security 
Administration (SSA).  However it is not clear what type of 
benefits he receives.  The RO should determine either through 
available SSA information or by requesting information from 
the Veteran if the benefits received are SSA disability 
benefits, and if so, request the SSA records.  The duty to 
assist includes requesting information and records from the 
SSA which were relied upon in any disability determination.  
Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991). 

In addition, as the claim is being remanded, a request should 
be made to obtain VA medical treatment records for a 
respiratory disability from December 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's service personnel 
records, to include any records of 
occupational training and occupational 
duties in service as a Laundry, Bath and 
"Imprg."

2.  Attempt to verify with the service 
department or other relevant federal 
agency whether it is at least as likely as 
not that (a) the Veteran's duties exposed 
him to asbestos; or (b) he was exposed to 
asbestos in the buildings where he 
attended Quartermaster School at Fort Lee, 
Virginia.

3.  Determine if the Veteran receives SSA 
disability benefits, and if so, obtain 
from the SSA the records pertinent to an 
award for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  All efforts to 
obtain those records must be documented 
for the record.

4.  Request the Veteran's treatment 
records for a respiratory disability from 
Jefferson Regional Medical Center from 
2002 to the present.  

5.  Request the Veteran's VA treatment 
records for a respiratory disability from 
December 2005 to the present.  

6.  Schedule the Veteran for a VA 
respiratory examination for the purpose of 
determining the etiology of all currently 
diagnosed respiratory disabilities 
present.  If any asbestos exposure in 
service is shown, the examiner should 
ascertain whether the Veteran currently 
has asbestosis and whether it is related 
to service with consideration and 
discussion of any pre-service and post-
service exposure to asbestos.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current respiratory disability is 
etiologically related to (a) exposure to 
asbestos in service, if shown; or (b) to 
exposure to herbicides in service; or 
(c) to the Veteran's period of active 
service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder, 
including all service personnel records, 
should be made available to the examiner 
for review and the examination report 
should note that review.  

7.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


